NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              JUN 11 2010

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

SERGIO R. MARTINEZ,                              No. 06-75098

              Petitioner,                        Agency No. A077-364-571

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted May 14, 2010
                            San Francisco, California

Before: HUG and McKEOWN, Circuit Judges, and FAWSETT, Senior District
Judge.**

       Sergio Martinez petitions for review of the Board of Immigration Appeals’

final order of removal. The Board summarily affirmed the Immigration Judge’s




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Patricia C. Fawsett, Senior United States District
Judge for the Middle District of Florida, sitting by designation.
finding that Martinez is inadmissible for engaging in alien smuggling under 8

U.S.C. § 1182(a)(6)(E)(i). We deny the petition for review.

      The facts of this case are known to the parties. We do not repeat them.

I.    Documentary Evidence

      Martinez argues the documentary evidence before the Immigration Judge

was inadmissible on several bases. We discuss each in turn.

      A.     Probity of Documentary Evidence

      Immigration proceedings are not bound by strict rules of evidence;

nonetheless, aliens must be accorded due process. Espinoza v. INS, 45 F.3d 308,

310 (9th Cir. 1995). “The sole test for admission of evidence is whether the

evidence is probative and its admission is fundamentally fair.” Id.

       Martinez argues that the Form I-213 is inadmissible because no officers

testified at his hearing, and the I-213 incorrectly reports that he admitted to

engaging in alien smuggling. In his sworn statement, however, Martinez stated

that he realized his actions were illegal. Such a minor discrepancy between the

documents does not undermine the probity of the I-213. Cf. id. at 311 (stating that

“[a] petitioner who produced probative evidence that contradicts anything material

on the I-213 would cast doubt upon its reliability” (emphasis added)).




                                          -2-
      B.     Miranda Warnings

      Martinez’s claim that the Due Process Clause required that he be given a

Miranda warning before questioning is without merit. See Trias-Hernandez v.

INS, 528 F.2d 366, 368-69 (9th Cir. 1975) (holding that the substantial distinctions

between a deportation proceeding and a criminal trial make Miranda warnings

inappropriate in the deportation context).

      C.     Coercion

      Martinez’s argument that his statement was coerced is unpersuasive.

Martinez stated under oath that he had been treated very well since he had been

with immigration authorities and that his declaration was voluntary. Under these

circumstances, the evidence does not compel the conclusion that his statement was

coerced. Cf. Choy v. Barber, 279 F.2d 642, 646-47 (9th Cir. 1960) (holding that an

alien’s statement was coerced when it was obtained after threats and seven hours of

interrogation).

      D.     Spousal Testimony

      Martinez argues his right to “spousal immunity” was violated because he

was not told that he had a right not to disclose any information that could

incriminate his wife. Again, the Federal Rules of Evidence do not apply in

removal proceedings. Even if they did, we are aware of no authority holding that


                                         -3-
Martinez had a right to be informed of the martial communications privilege or the

privilege against spousal testimony before answering questions concerning his

wife. Furthermore, the privilege against spousal testimony is inapplicable because

Mayra did not testify against her husband. See United States v. Lefkowitz, 618 F.2d

1313, 1317-18 (9th Cir. 1980).

        E.    Administrative Procedure Act

        Martinez’s argument that he was entitled to be represented by counsel at the

border pursuant to the Administrative Procedure Act is without merit. See

Marcello v. Bonds, 349 U.S. 302, 310 (1955) (holding that Immigration and

Nationality Act supersedes the hearing provisions of the Administrative Procedure

Act).

        F.    8 C.F.R. § 287.3

        Martinez’s argument that his statement was obtained in violation of 8 C.F.R.

§ 287.3(c) is foreclosed by precedent. See Samayoa-Martinez v. Holder, 558 F.3d

897, 901 (9th Cir. 2009) (holding that § 287.3(c)’s protections apply only after a

Notice to Appear has been filed in the immigration court).

        G.    Unlawful Detention

        Martinez also argues that his statements were improperly admitted because

there was no probable cause to justify his seizure at the border. The exclusionary


                                         -4-
rule does not apply in removal proceedings absent “egregious violations of [the]

Fourth Amendment or other liberties that might transgress notions of fundamental

fairness and undermine the probative value of the evidence obtained.” INS v.

Lopez-Mendoza, 468 U.S. 1032, 1050-51 (1984). We have held that a Fourth

Amendment violation is “egregious” if “evidence is obtained by deliberate

violations of the Fourth Amendment, or by conduct a reasonable officer should

have known is in violation of the Constitution.” Lopez-Rodriguez v. Mukasey, 536

F.3d 1012, 1018 (9th Cir. 2008) (brackets, internal quotation marks, and emphases

omitted). Here, where agents witnessed Martinez and his wife traveling in a car in

which three aliens attempted to enter the United States on false pretenses, any

Fourth Amendment violation in detaining Martinez cannot be deemed egregious.

II.   Alien Smuggling

      Martinez also challenges the sufficiency of the evidence to support the

Immigration Judge’s finding that Martinez is inadmissible for engaging in alien

smuggling under 8 U.S.C. § 1182(a)(6)(E)(i).

      As a legal permanent resident, Martinez ordinarily would not be considered

an applicant for admission when seeking entry into the United States. See 8 U.S.C.

§ 1101(a)(13)(C). However, an exception to this general rule applies when a legal




                                        -5-
permanent resident engages in illegal activity after having departing the United

States. 8 U.S.C. § 1101(a)(13)(C)(iii).

      The Immigration Judge’s finding that Martinez engaged in alien smuggling

after having departed the United States is supported by substantial evidence.

By participating in a joint venture with his wife to bring the three aliens into the

United States, Martinez was more than a mere “passenger” as described in

Altamirano v. Gonzales, 427 F.3d 586, 595 (9th Cir. 2005). As stated by the

immigration court, Martinez “associated himself with the venture of bringing these

aliens into the United States and he wanted it to succeed, as an apparent favor to

the co-worker Angel.” The government met its burden of showing Martinez is

inadmissible.

      Martinez’s remaining contentions are without merit.

      PETITION DENIED.




                                          -6-